BEAM, Circuit Judge,
dissenting.
I respectfully dissent. In my view, the two complaints at issue in this matter are legally frivolous, and were properly dismissed by the district court pursuant to 28 U.S.C. § 1915(d).
The majority opinion properly explains the appropriate standard for testing the sua sponte dismissal of a pro se, in forma pauperis civil rights complaint. I would add, however, that section 1915(d) was implemented to prevent abuse of the privilege of filing a complaint without the payment of fees and costs, and to protect defendants and the government from the burden of further proceedings in a case where the complaint is plainly frivolous. See Harris v. Johnson, 784 F.2d 222, 223 (6th Cir.1986). Despite the demanding standard of review, courts should not hesitate to dispose of a complaint which is appropriate for dismissal under section 1915(d).
The complaints at issue here are two of eight civil actions filed by the appellant on April 9, 1987. Since 1980, Mr. Haley has apparently filed over fifty civil actions in federal court seeking relief against various administrators, physicians, guards, and other personnel of the Department of Corrections and Human Resources of the State of Missouri. The complaints here allege a purported conspiracy on the part of several such officials to deprive the plaintiff of various constitutional rights. As the majority explained, to successfully allege a *1492conspiracy requires more than a conclusory statement of the existence of a conspiracy. Smith v. Bacon, 699 F.2d 434, 436-37 (8th Cir.1983). The plaintiff must set forth “some facts” suggesting a meeting of the minds of the alleged conspirators. Id. at 436 (quoting White v. Walsh, 649 F.2d 560, 561 (8th Cir.1981)). Without a basic factual framework, bald allegations that certain officials “conspired" to deprive the plaintiff of constitutional rights are insufficient to avoid sua sponte dismissal pursuant to section 1915(d).
The two complaints filed by Mr. Haley consist of nothing more than factless, con-clusory statements of conspiracy. The complaint in No. 87-1933 states in relevant part:
On March 11, 1987, the Defendants and all, Violated my Civil & Constitutional Rights to Due Process of Law and Equal Protection of Law. The Defendants set up a Special Management Facility Classification Committee, and had two (2) Functional Unit Managers on the team and voteing [sic] on the Team. This Violated the Plaintiffs Due Process Rights and the Prison Policies * * *. The Defendants has [sic] been in a Conspiracy Act against the Plaintiff, for his successful Winning Law Suits and for his Pending Law Suits. The Defendants has [sic] Repeatedly Violated the Plaintiff’s Rights to Due Process as a Retaliatory Act and as to Harass the Plaintiff * * *.
Likewise, the complaint in No. 87-1934 reads as follows:
The Defendants herein are in a Conspiracy against the Plaintiff to Deny him access to the Courts, Legal Help, Legal Material, and they are Forceing [sic] the Plaintiff to Pay for Writing Paper and Legal Paper, all as Retaliatory Act, against the Plaintiff, for his successful Winning of Law Suits and for his Pending Law Suits. The Defendants are Violating the Plaintiffs Due Process Rights and his Constitutional Rights. The Defendants are Severely Punishing the Plaintiff and they are doing so under Cruel & Unusual Punishment. The Defendants are Causing the Plaintiff to Suffer Physical & Mental Anguish, and they are denying the Plaintiff Medical Treatment, Recreation, Showers, and they don’t let the Plaintiff have nothing.
In my view, this language fails to support a cause of action under 42 U.S.C. § 1983, even when construed in a liberal manner. The complaints are devoid of specific factual allegations, and are, therefore, frivolous within the meaning of section 1915(d). I fail to see how requiring the defendants to answer, move to dismiss, or move for summary judgment on the basis of these same pleadings, would add to or improve the nature or result of the proceeding. Such a course of action would only multiply the time and expense already incurred by counsel and the court, a result contrary to the purpose of section 1915(d).
Accordingly, I would affirm the district court’s decision to dismiss these cases as frivolous.